DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office action is in response to the Applicant’s request for continued examination received on 1/24/2020, in response to the Advisory action which was mailed on 1/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the outer flange” in line 23. There is insufficient antecedent basis for this claim limitation. Furthermore it is vague and indefinite as it is unclear whether for each instance of “the outer flange” whether the applicant is referring to “a curved outer flange” as in claim 1 line 14 or any other additional outer flange. For the purpose of examination, the Examiner considers that the Applicant is referring to the “curved outer flange”.
Claim 1 also recites “the inner flange” in line 27. There is insufficient antecedent basis for this claim limitation. Furthermore it is vague and indefinite as it is unclear whether for each instance of “the inner flange” whether the applicant is referring to “a curved inner flange” as in claim 1 line 10 or any other additional inner flange. For the purpose of examination, the Examiner considers that the Applicant is referring to the “curved inner flange”. The remaining dependent claims 2-9 and 16-19 are rejected for the same reasons as discussed above.
Claims 6 includes the term “a shape” in 5. It is noted that claim 6 includes “a shape” in line 4. The Examiner notes that claim 1 already recites “a shape” in line 4. Thus, it is unclear whether the applicant intends to refer to earlier recited shape as in claim 1 line 4 or any additional shape. If applicant intends to claim a second shape, such must be clearly claimed.
Claim 6 recites “the curved surface” in line 4. There is insufficient antecedent basis for this claim limitation, furthermore, it is also vague and indefinite as it is unclear whether for each instance of “the curved surface” whether the applicant is referring to “a concave curved surface” in claim 1 line 7, or “a convex curved surface” as in claim 1 line 8. Applicant is urged to clarify this. Furthermore, claim 6, line 5 recites “a curved surface” which also makes the claim vague and such must be amended. 
Claim 7 recites in lines 1-6  “using the figuring die that has a shape in which a first curved surface of the second order or of the higher order as depressed curved surface and a second curved surface of the second order or of the higher order are coupled, a platy preform including a shape in which a first curved surface of the second order or of the higher order and the second curved surface of the second 
Claim 1 already defines “the figuring die has a shape” in line 4.  Applicant further claiming “shape” in various instances of claim 7 and this makes the claim vague and indefinite as it is unclear whether it is intend to refer to earlier shape or any other additional shape. Furthermore, “the second order” as recited is unclear as it is not clearly defined in the earlier claim as referred. Lastly, “a first curved surface” is recited in two instances as opposed to referring to earlier said “first curved surface”. Claim 1 already defines the shape of the figuring die, thus it is unclear “a first curved surface” as claimed in claim 7 is referring to the “concave curved surface” or “convex curved surface” as in claim 1, line 7-8. 
Allowable Subject Matter
Claims 1-9 and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art Duqueine et al t(US 2011/0086199 A1) each a preform figuring (shaping) method, comprising: mounting and stacking at least two sheet-shape fibrous preparations onto a figuring die (shaping die) which includes all the claimed first, second, and third figuring surfaces (Figs 1-13, specifically Fig 9, item 61, 62 as being molding surfaces, and Fig 11. shows a layer including a layer 66 including unidirectional ribbon), followed by molding and curing to form the composite shaped preform. 
Duqueine et al differs from the claim invention as it fails to explicitly teach that the preform is formed as stack of plurality of sheet-shape fibrous preparation which has a plurality of layers, a layer of the stack of the plurality of sheet-shape fibrous preparations has a first sheet-shape fibrous preparation, a second sheet-shape fibrous preparation and a third sheet-shape fibrous preparation, the first sheet-shape fibrous preparation is configured to form an entirety of the outer flange that forms a side having a smaller curvature of the preform; a portion of the flat planar web that includes a central portion of the flat planar web; and a portion of the inner flange that forms a side having a larger curvature of the preform, the portion of the inner flange including a central portion of the inner flange; a portion of the flat planar web that includes a side end portion of the flat planar web; and a portion of the inner flange that includes a side end portion of the inner flange, the third sheet-shape fibrous preparation is configured to form …. wherein a fiber length direction is varied among at least the fraction of the layers included in the stack. 
Response to Arguments
Applicant’s claim amendment overcome the previous rejection made, however, claims as written includes subject matter which are now currently rejected under 112(b) rejection, and therefore, further clarification/amendemnt is required in order to overcome the previous rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2020/0086589 A1 – preform shaping method and composite forming method, including vacuum apparatus for shaping stack layers. 
US 2016/0368229 A1 – Fernandes et al teach method and apparatus for shaping composite laminate stack using a breathable polyethylene vacuum film.
US 8,603,289 B2 teach preform comprised of multiple sections of fiberglass matting is placed around an inner core (606) (Fig 28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743